Holmes, Judge,
delivered the opinion of the court.
In this case, the only error relied upon consists in the fact that no other evidence was given of the value of certain U. S. *382Treasury notes, alleged to have been stolen, than the respective denominations of the notes, viz., a-twenty dollar bill and three five dollar bills, all of'the value of thirty-five dollars. When it was proven that U. S. Treasury notes of those denominations were stolen, we do not think any further proof: of their value was necessary. The courts will take judicial notice of the acts of Congress which define the nature and value of such notes; and by the statute the money due thereon shall be deemed prima facie evidence of their value — R. C. 1855, p. 577.
Judgment affirmed.
Judge Wagner concurs; Judge Lovelace absent.